     Case: 4:20-cv-01829-RWS Doc. #: 9 Filed: 04/09/21 Page: 1 of 2 PageID #: 36




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

JOSEPH ENGEL,                             )
                                          )
        Plaintiff,                        )
                                          )
v.                                        )     No. 4:20 CV 1829 RWS
                                          )
CORIZON, et al.,                          )
                                          )
        Defendants.                       )

                         MEMORANDUM AND ORDER

        This matter is before me on plaintiff’s motion for leave to proceed in forma

pauperis on appeal. On February 23, 2021, I dismissed plaintiff’s complaint and

certified that an appeal would be frivolous and not taken in good faith under 28

U.S.C. § 1915(a)(3). [Docs. # 3, #4]. For the same reason, I will also deny the

motion for leave to proceed in forma pauperis on appeal as I continue to find that

plaintiff’s appeal is frivolous and not taken in good faith. See 28 U.S.C. §

1915(a)(3).

        Accordingly,
  Case: 4:20-cv-01829-RWS Doc. #: 9 Filed: 04/09/21 Page: 2 of 2 PageID #: 37




      IT IS HEREBY ORDERED that the motion to proceed in forma pauperis

on appeal [7] is denied and the Court certifies under 28 U.S.C. § 1915(a)(3) that

plaintiff’s appeal is frivolous and not taken in good faith.




                                           RODNEY W. SIPPEL
                                           UNITED STATES DISTRICT JUDGE

Dated this 9th day of April, 2021.




                                           2
